DETAILED ACTION
This communication is in response to the divisional application filed 10/1/19 in which claims 1-12 were presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
The information disclosure statement filed 5/8/20 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.

Allowable Subject Matter
Claims 4-12 are allowed.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claim 1 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nishijima (US 2010/0246741 A1; published Sep. 30, 2010) in view of Ebbert (US 2009/0217084 A1; published Aug. 27, 2009).
Regarding claim 1, Nishijima discloses [a] method operating in conjunction with video display units (VDUs) of a reactor control interface wherein the VDUs include a group of safety VDUs and an additional VDU that is not a safety VDU, the method comprising: (see Figure 1, paragraphs 17-18 (safety system display includes four screens that can be configured such that two or three groups of safety system displays are provided and the groups are switched by means of a switch))
detecting a malfunctioning safety VDU, the remaining safety VDUs being functioning safety VDUs; (see paragraph 19 (first display control device stops due to a failure)).
Although Nishijima teaches the configuration-dependent number of safety system displays may be switched, Nishijima does not expressly disclose shifting the displays of the functioning safety VDUs to free up one of the functioning safety VDUs wherein the shifting transfers the display of one of the functioning safety VDUs to the additional VDU that is not a safety VDU. However, Ebbert teaches rotating content by displaying content from a malfunctioning display on a functioning display and displacing the content previously displayed on the functioning display. See paragraphs 37-43. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nishijima to rotatably displace any content previously displayed on the backup display with the content originally displayed on the first display via the failed first display device controller. Doing so would mitigate the failure of the first display controller while continuing to present information previously displayed on the backup display.
Nishijima further discloses transferring the display of the malfunctioning safety VDU to the functioning safety VDU freed up by the shifting (see paragraph 19 (when the first display control device stops due to a failure or the like, the second display control device comes into operation mode and instantaneously replaces the first display control device)).

Claims 2 and 3 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nishijima and Ebbert as applied to claim 1 above, and further in view of Bryan (US 5,892,440; patented Apr. 6, 1999).
Regarding claim 2, Nishijima, in view of Ebbert, discloses the invention of claim 1 as discussed above. Nishijima teaches displaying safety information on a number of safety display units. Yet, Nishijima does not expressly disclose wherein the group of safety VDUs includes: a home screen VDU displaying a simplified diagrammatic representation of a nuclear power plant; a mimic VDU displaying a mimic of a component of the nuclear power plant; a procedures VDU displaying a stored procedure executable by the nuclear power plant; a multi-trend VDU displaying trends of data acquired from the nuclear power plant; and an alarms VDU displaying a list of alarms generated by the nuclear power plant. However, Bryan teaches displaying a symbolic graphic overview representation of the plant processes including the containment vessel, reactor, steam generator, pressurizer, etc., an alarm acknowledgement matrix, a bar menu, see Figure 1, and pressure level and pump curve trends, and a list of alarms, see Figure 2A. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nishijima to display particular information on the safety video displays. Doing so would enable presenting the various parameters and alarms and the safety critical relationship between parameters and alarms on video display units within the control room. Bryan, column 2, lines 7-25. Alternatively, Nishijima teaches displaying safety information on displays in a nuclear operation control room but does not specifically enumerate the types of information displayed. The particular type of information displayed is non-functional descriptive matter not within the scope of patentable subject matter. 

Regarding claim 3, Nishijima, in view of Ebbert, discloses the invention of claim 1 as discussed above. Nishijima teaches displaying safety information on a number of safety display units. Yet, Nishijima does not expressly disclose wherein the group of safety VDUs includes at least three VDUs of a group consisting of: a home screen VDU displaying a simplified diagrammatic representation of a nuclear power plant; a mimic VDU displaying a mimic of a component of the nuclear power plant; a procedures VDU displaying a stored procedure executable by the nuclear power plant; a multi-trend VDU displaying trends of data acquired from the nuclear power plant; and an alarms VDU displaying a list of alarms generated by the nuclear power plant. However, Bryan teaches displaying a symbolic graphic overview representation of the plant processes including the containment vessel, reactor, steam generator, pressurizer, etc., an alarm acknowledgement matrix, a bar menu, see Figure 1, and pressure level and pump curve trends, and a list of alarms, see Figure 2A. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nishijima to display particular information on the safety video displays. Doing so would enable presenting the various parameters and alarms and the safety critical relationship between parameters and alarms on video display units within the control room. Bryan, column 2, lines 7-25. Alternatively, Nishijima teaches displaying safety information on displays in a nuclear operation control room but does not specifically enumerate the types of information displayed. The particular type of information displayed is non-functional descriptive matter not within the scope of patentable subject matter.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHID K KHAN whose telephone number is (571)270-0419. The examiner can normally be reached M-F, 9-5 est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on (571)272-4124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAHID K KHAN/Examiner, Art Unit 2178